Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 10-15 and 21-29 have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. [US PGPUB 20110263120] (hereinafter Kuo).

Regarding claim 21, Kuo teaches a method comprising:
depositing a first bonding layer (112b, Col. Para 11) over a first substrate (102, Para 11, Fig. 41); 

forming a plurality of second bonding pads (108, see annotated Fig. 1) in a second region of the first bonding layer (Fig. 1), wherein the second region extends between a first edge of the first bonding layer and the first region (see annotated Fig. 1), wherein the second bonding pads of the plurality of second bonding pads have the first pitch (Fig. 1), wherein the plurality of second bonding pads comprise a plurality of pairs of adjacent second bonding pads (Fig. 1), wherein the second bonding pads of TSMP2018o187USooPage 4 of 10each respective pair are connected by a respective first metal line (110, Para 11), wherein each respective first metal line is within the first bonding layer (Fig. 1).  


    PNG
    media_image1.png
    438
    801
    media_image1.png
    Greyscale


Annotated Fig. 1


Regarding claim 22, Kuo teaches a method wherein a width of the first metal lines is less than a width of the second bonding pads of the plurality of second bonding pads (Fig. 1).  

Regarding claim 26, Kuo teaches a method, wherein the second region extends between a second edge of the first bonding layer and the first region (Fig. 1).  

Regarding claim 29, Kuo teaches a method wherein the second region extends a first distance from the first edge of the bonding layer and a second distance from a second edge of the bonding layer, the first distance different than the second distance (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoki et al. [US PGPUB 20190252444] in view of Park [US PGPUB 20070155091] (hereinafter Ryoki).

Regarding claim 10, Prak teaches a method comprising:

first bond pad openings (see annotated Fig. 13C below) and second bond pad openings (see annotated Fig. 13C) in the dielectric layer (Fig. 13C), wherein the first bond pad openings are adjacent one or more sidewalls of the semiconductor substrate (Fig. 13C), wherein each second bond pad opening is adjacent at least one first bond pad opening (Fig. 13C);
trenches (see annotated Fig. 13C) in the dielectric layer (Fig. 13C), each trench extending between at least one first bond pad opening and at least one second bond pad opening (Fig. 13C);
conductive material (330, Para 84) within the first bond pad openings to form first bond pads comprising the deposited conductive material (Para 84, Fig. 13C), within the second bond pad openings to form second bond pads comprising the deposited conductive material (Fig. 13C), and within the trenches (Fig. 13C), wherein the deposited conductive material within the trenches electrically connects the first bond pads and the second bond pads (connection via wiring 400, Fig. 13C); and
Ryoki does not specifically disclose details of forming device 13C, details to include etching process;
depositing process; and
removing excess conductive material using a planarization process.
Referring to the invention of Park, teaches a method of forming dual damascene structures, wherein pad opening 62 is formed in dielectric layer 54/58/59 (Para 49-52);
trenches 63 are further formed in the dielectric layer (Para 49-52);
conductive material 67 is overfilled into the pad openings and the trenches (Para 63, Fig. 3F); and

In view of such teaching by Park, it would have been obvious to a person having ordinary skills in the art to have the device of Ryoki formed by the process taught by Park, based on the rationale of using known technique to improve similar devices (methods or products) in the same way (MPEP 2143).
A person having ordinary skills in the art will recognize that the combination of Ryoki and ParK teachings teaches the limitations of the present claim.

    PNG
    media_image2.png
    419
    560
    media_image2.png
    Greyscale

Annotated Fig. 13C

Allowable Subject Matter
Claims 16-17, 19-20 and 30 are allowed.
Claims 11-15, 23-25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819